Title: To John Adams from John Quincy Adams, 13 December 1811
From: Adams, John Quincy
To: Adams, John



N. 12.
My Dear Sir.
St: Petersburg 13. December 1811.

The extract contained in one of your last Winter’s letters to me from the Astronomics of Manilius, excited my attention to that writer, of whom I had previously known nothing more than the name—I have not been able to purchase it here, but General Pardo da Figueroa the Spanish Minister at this Court, one of the most learned classical scholars in Europe has had the goodness to lend me this Poem, with the French Translation, and Notes of Pingré, both of which were absolutely necessary to me to make it intelligible—Perhaps you will judge this in some sort excusable when I tell you that the Poem of Manilius, notwithstanding its title, is in fact a system of Judicial Astrology—a Science which I had so totally neglected, that without Mr Pingré’s assistance I could not have understood perhaps a third part of the words, and a far greater proportion of the mysterious beauties in which this work abounds—Pingré was himself a very good Astronomer, and sufficiently versed in Astrology to explain and comment upon Manilius—His translation is, according to the French manner, facing the original, page for page.
The Poem as now existing is in five Books, but unfortunately incomplete—It does not appear that it ever was finished—The translator is of opinion that the author did not live to finish it. There seem to be some doubts whether he really lived in the Augustan age—At least it was not then published; but remained unknown upwards of three Centuries, untill the reign of Constantine—It was then turned into prose by Julius-Firmicus Maternus, who does not acknowledge what he took from him—Then comes another slumber of six or seven hundred years; and the first acknowledged appearance of the manuscript is in the tenth Century—The Genealogy of Manilius therefore is not altogether untainted with suspicion—But at the revival of letters the first manuscript was discovered by that great pioneer of antient Literature, Poggio, and the first Edition was published by his Son Francis Poggio at Bologna in 1474—Since then Manilius had been edited and commented by Joseph Justus-Scaliger—by Francis Junius—by Richard Bentley, and by a tribe of minor critics; but had not been translated into English; nor into French untill 1784. when this translation of Pingré was published with a recommendation from the French Academy of Sciences, signed by Messrs: De la Lande and La Monmer, and attested by the Marquis de Condorcet.
Reason, as may naturally be supposed is the principal agent in the Poem of Manilius—The extract sent you by Mr Van der Kemp gives you only a very small and comparatively insignificant portion of her labours and atchievments—Almost at the beginning of the Poem we are assured, that the first discoveries of Reason were made to kings
Regalis animos primum dignata mouere
Her next Communications were to Priests.
“Tum qui templa sacris coluerunt omne peraeuum
Delactique sacerdotes in publica vota
Officio vinxere Deum; quibus ipsa potentis
Numines accendit castam praesentia mentem
Inque Deum Deus ipse tulit patuitque ministris.
The consequence was that they soon perceived the inseparable connection between the revolutions of the Stars, and the destinies of mankind.
“Hi tantum mouere decus; primique per artem
Sideribus videre vagis pendentia fata.
Singula nam proprio signarunt tempora casu,
Longa per assiduas complexi secula curas;
Nascendi quae cuique dies, quae vita suisset;
In quas fortunae leges quaeque hora valeret;
Quantaque quam parvi facerent discrimina motus.
Their progress to perfection in the Art of consulting the Stars, and in the other Arts of War and Peace, is related in verses, almost equal to those of Virgil—But Manilius disdains to celebrate ordinary accomplishments
“Ne vulgata canam; linguas didicere voluerum,
Consultare fibres et rumpere vocibus angues,
Sollicitare umbras, imumque Acheronta mouere,
In noctemque dies, in lucem vertere noctes.
Omnie conando docilis solertia vicit:
These lines immediately precede those of Mr: Van der Kemp’s extract.—After which comes the result of the whole matter.
“Quae post quam in proprias deuxit singula causas,
Vicinam exalto mundi cognoscere molem
Intendit, totumque animo comprendere coelum:
Attribuitque suas formas, sua nomina signis;
Quasque vices agerent, certa sub forte notavit:
Omniaque ad numen mundi faciemque moveri,
Sideribus vario mutantibus ordine fata.—
And then
“Hoc mihi surgit opus, non ullis ante sacratum
Carmenibus. Faveat magno fortuna labori,
Annosa et molli contingat vita senecta;
Ut possim rerum tantas evincere moles,
Magnaque cum parvis simili percurrere curâ.
You perceive then that the Astronomics of Manilius, are entirely subordinate to his Astrology—He describes the Constellations, and divides them into Decanics and Dodecatemories, in order to shew how they govern the destinies and inspire the passions of men—He tells you how the signs of the Zodiac are affected toward one another—Their aspects and oppositions—Their trines tetragons and Sextiles.—He demonstrates with all the power of Reason, that the friendships and animosities of mankind all depend upon the conjunctions and oppositions of the Stars; that if such a man had not been born under the ship there would have been no Trojan War—That the truly just and honest man must be born under Aquarius—that the fishes produce nothing but tale-bearers and scandal-mongers; and that the Hyades preside over the nativity of all popular demagogues and Swine-herds.
As to Mr: Turgot’s Eripuit coelo fulmen, I do believe with Mr Van der Kemp, that the words, at least, and perhaps the seminal principle of the thought were borrowed from the passage in Manilius—but I do not altogether consider it as a plagiarism—but rather as an ingenious application of old expressions to a new idea—Manilius intends only to substitute in poetical language a philosophical for a fabulous explanation of the causes of thunder and lightening—It is the direct counterpart of Boileau’s lines
Cé n’est plus la vapeur qui produit la tonnerre,
C’est Jupiter armé pour effrayer la terre.
No! Says Manilius—Reason has snatched the weapon from Jupiter and restored it to la vapeur.—Now there is not a trace of analogy between this way of managing thunder and lightening, and Franklin’s discovery—Boileau’s verses might be charged as a plagiarism from Manilius, with more Justice than Turgot’s Hemistich—The image seems to me much improved by Turgot—for Manilius’s Reason is a mere abstraction—The sublimity of the conception is darkened by the shadowy Nature of the Agent—In the compliment to the Doctor, he is the agent; but as he takes the thunderbolt, not from Jupiter, but only from the Sky, the action loses a little of its boldness on one side, of what it gains on the other.
At all Events I have to thank you for the pleasure of having read Manilius’s poem, in which there is a great deal of charming poetry, and which has initiated me into the occult Science of Astrology—I have indeed found, as happens in the pursuit of other Sciences, that it is deeper than I had imagined, and would require a long life of leisure, to be acquired in its highest perfect—This was what Manilius prayed for that he might suitable unfold all its important secrets—and as he was disappointed in his wish, and his work remains imperfect, I am afraid I shall never resort to other teachers, to become an adept in this science of wonders—If however as the French Astronomers are telling the world, we have not only two Comets hanging over our heads at once, but the Dog-Star changing his place in the firmament, we may yet come to the proof that we have more concern in the affairs of the Stars than our philosophers of late have been willing to acknowledge.
The last Letter I have had the pleasure of receiving from you, is that of 28. April—The last from my Mother is of 24 July—It is nearly two months since we have had a line from America—We are all well; with the exception of Colds and Nursing-complaints—My daughter has got happily through the Vaccine—Politics are stiff and congealed like the Neva—They are in hourly expectation of a Peace with Turkey; but if the fire is smothered in one quarter it will break out in another—
Accept my duty
A.